442 So.2d 1005 (1983)
John RICHARDSON, Appellant,
v.
Susan E. Schulman RICHARDSON, Appellee.
No. 82-2680.
District Court of Appeal of Florida, Third District.
November 22, 1983.
John Richardson, in pro. per.
Louis R. Beller, Miami Beach, for appellee.
Before BARKDULL, BASKIN and FERGUSON, JJ.
BASKIN, Judge.
In this appeal the father challenges provisions in the Final Judgment of Dissolution of Marriage pertaining to child custody. The trial court ordered shared parental responsibility with primary physical custody by the wife and liberal visitation for the father. The court also ruled that the children were not to be removed from the jurisdiction of the court without notice to the father and approval by the court.
An order determining custody will not be reversed unless an abuse of the trial court's discretion is shown. Whitney v. Whitney, 402 So.2d 1351 (Fla. 4th DCA 1981). An abuse of discretion appears when the record reveals a lack of competent, substantial evidence to sustain the findings of the trial court. Dinkel v. Dinkel, 322 So.2d 22 (Fla. 1975). An examination of the transcript reveals substantial, competent evidence to support the trial court's ruling. Appellant's complaints of due process violations lack merit. Decisions awarding custody must be made in the best interests of the children. Duckworth v. Duckworth, 414 So.2d 562 (Fla. 3d DCA 1982).
Affirmed.